                Case 5:18-cr-00258-EJD Document 374 Filed 04/15/20 Page 1 of 2




                                   UNITED STATES DISTRICT COURT

                                  NORTHERN DISTRICT OF CALIFORNIA

                                          CRIMINAL MINUTES

Date: April 15, 2020               Time: 10:15-11:15 am                 Judge: Edward J. Davila
                                   Total Time: 1 Hr.
Case No.: 18-cr-00258-EJD- Case Name: UNITED STATES v. Elizabeth Holmes(P)(NC)
1

Attorney for Plaintiff: Jeffrey Schenk, John Bostic, John Bostic, Vanessa Baehr-Jones
Attorney for Defendant: Lance Wade, Kevin Downey, John Cline

 Deputy Clerk: Adriana M. Kratzmann                    Court Reporter: Irene Rodriguez

 Interpreter: N/A                                      Probation Officer: N/A

                                 PROCEEDINGS – STATUS CONFERENCE
                                      (Via Telephone Conference)

Defendant is out of custody and appeared via telephone conference. Hearing held via telephone
conference due to COVID19.
The Court set/reset the following deadlines/dates:
Defendant Holmes shall serve a summary pursuant to Rule 16 for each expert witness that defendant intends
to call at trial in defendant’s case-in-chief – DEFERRED;
The Government shall complete its Rule 16(a) disclosures. The Government shall remain obligated to
produce any Rule 16(a) material it subsequently discovers. The Government shall serve witness and exhibit
lists for its case-in-chief. The Government shall identify any statement the Government intends to offer under
Federal Rule of Evidence 801(d)(2)(E). Due 6/26/2020.
Defendant Holmes shall complete defendant’s Rule 16 disclosures other than expert disclosures. Due
7/6/2020.
The Government shall serve a summary pursuant to Rule 16 for each expert witness that it intends to call at
trial in rebuttal to expert testimony offered by defendant – DEFERRED.
Defendant Holmes shall serve witness and exhibit lists for the defendant’s case-in-chief. Defendant Holmes
shall complete defendant’s production of witness statements pursuant to Rule 26.2. Due 7/24/2020
ALL OTHER DEADLINE/DATES ARE DEFERRED.

The Court set a further status conference for 7/20/2020 at 10:00 AM (Special Set)
                                                                             Minute Order cont’d on pg. 2

                                                                                             Adriana M. Kratzmann
 P/NP: Present, Not Present
                                                                                                 Courtroom Deputy
 C/NC: Custody, Not in Custody
                                                                                                    Original: Efiled
 I: Interpreter
                                                                                                               CC:
                Case 5:18-cr-00258-EJD Document 374 Filed 04/15/20 Page 2 of 2




The Court RESET the Trial date from 7/28/2020 to 10/27/2020 at 9am for Jury Selection/Jury Trial.

Pursuant to 18 U.S.C. §3161(h)(7)(A), the Court found the ends of justice served in granting the continuance
outweighed the best interests of the public and the defendant in a speedy trial, and excluded time from
4/15/2020 through and including 10/27/2020. For the reasons stated on the record, time is excluded pursuant
to 18 U.S.C. §3161(h)(7)(B)(iv).

CASE CONTINUED TO: July 20, 2020 10:00 A.M. for Further Status Conference.
October 27, 2020 at 9:00 A.M. Jury Selection/Trial

EXCLUDABLE DELAY:
Category – Effective preparation of Counsel.
Begins – 4/15/2020
Ends – 10/27/2020




                                                                                            Adriana M. Kratzmann
 P/NP: Present, Not Present
                                                                                                Courtroom Deputy
 C/NC: Custody, Not in Custody
                                                                                                   Original: Efiled
 I: Interpreter
                                                                                                              CC:
